Citation Nr: 0933455	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-09 711	)	DATE
	)
	)


THE ISSUE

Whether a February 28, 1958 decision of the Board of 
Veterans' Appeals which denied service connection for 
schizophrenic reaction contains clear and unmistakable error 
(CUE).

[The issues of entitlement to service connection for an 
acquired psychiatric disability, a gastrointestinal 
disability, recurrent throat infection, mucous membrane 
damage, and internal organ disability are the subjects of a 
separate Board decision.]


REPRESENTATION

Moving party represented by:  The American Legion


APPEARANCE AT ORAL ARGUMENT

The moving party and his representative



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The moving party served on active duty from March 1953 to 
January 1955.

This matter comes before the Board of Veterans' Appeals (the 
Board) based on a July 2005 motion filed by the moving 
party's representative which sought revision of a February 
1958 Board decision on the basis of CUE.  See 38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. § 20.1400 et seq. (2008).

In July 2005, the moving party and his representative 
presented oral argument at a hearing held in Washington, DC 
before the undersigned Veterans Law Judge, a transcript of 
which has been associated with the claims folder.

In May 2006, the Board denied the claim of CUE in the 
February 1958 Board decision.  The moving party appealed to 
the United States Court of Appeals for Veterans Claims (the 
Court).  In a June 2008 memorandum decision, the Court 
vacated the May 2006 decision and remanded the matter to the 
Board.  

On December 12, 2008, the Board wrote a letter to the moving 
party and informed him that he had the opportunity to submit 
additional argument and/or evidence within 90 days in support 
of the moving party's appeal before the Board proceeded with 
readjudication.  The moving party did not respond.  The 
moving party's representative presented written argument in 
June 2009.



FINDINGS OF FACT

1.  In a February 1958 decision, the Board denied the moving 
party's claim of entitlement to service connection for 
schizophrenic reaction.

2.  The Board's February 1958 decision was supported by the 
evidence then of record and was consistent with VA law and 
regulations then in effect.


CONCLUSION OF LAW

The February 1958 Board decision did not contain CUE. 38 
C.F.R. § 20.1404 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party, through his representative, contends that 
the February 1958 Board decision was clearly and unmistakably 
erroneous in failing to grant service connection for 
schizophrenic reaction.  The representative has essentially 
argued that the Board committed CUE in failing to make an 
explicit finding that an increase in severity of the moving 
party's pre-existing psychiatric disability was due to the 
natural progression of the condition.

The Veterans Claims Assistance Act of 2000 (the VCAA)

In November 2000, the VCAA was made law.  The VCAA provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).

In Livesay v. Principi, 15 Vet. App. 165 (2001), the Court 
held in part that "there is nothing in the text or the 
legislative history of VCAA to indicate that VA's duties to 
assist and notify are now, for the first time, applicable to 
[CUE] motions."  It was observed that CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions. A claim of CUE is not by itself a claim 
for benefits.  Thus, CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging such error is not pursuing a claim for 
benefits, but rather is collaterally attacking a final 
decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 
5100 (West 2002), cannot encompass a person seeking a 
revision of a final decision based upon CUE. As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.

Based on the precedential decision of the Court in Livesay, 
the Board concludes that the moving party's CUE claim is not 
subject to the provisions of the VCAA.

Pertinent law and regulations

Board CUE

A final decision by the Board is subject to revision on the 
grounds of clear and unmistakable error.  If evidence 
establishes such error, the prior Board decision shall be 
reversed or revised.  See 38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. 
§ 20.1400 (2008). 

The motion to review a prior final Board decision on the 
basis of clear and unmistakable error must set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
this requirement.  See 38 C.F.R. § 20.1404(b) (2008); see 
also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. 
Cir. 2000); Simmons v. Principi, 17 Vet. App. 104 (2003).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  See 38 C.F.R. § 20.1403(a) (2008); see 
also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell 
v. Principi, 3 Vet. App. 310 (1992).

Examples of situations that are not CUE include: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the veteran with the development of facts 
relevant to his claim; or (3) a disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) 
(2008).  CUE also does not encompass the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e) (2008).

The review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  To warrant revision of a Board 
decision on the grounds of clear and unmistakable error, 
there must have been an error in the Board's adjudication of 
the appeal that, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable. See 
38 C.F.R. § 20.1403(b) and (c) (2008); see also Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).



Presumption of soundness/aggravation

At the time of the 1958 Board decision, the presumption of 
soundness and the presumption of aggravation of a preexisting 
condition, found in Veterans Regulation (VR) No. 1(a), (b), 
provided:

[E]very person employed in the active military or 
naval service shall be taken to have been in sound 
condition when examined, accepted[,] and enrolled 
for service except as to defects, infirmities[,] or 
disorders noted at time of examination, 
acceptance[,] and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury 
or disease existed prior to acceptance and 
enrollment and was not aggravated by such active 
military or naval service.

VR No. 1(a), part I, para. 1(b) (now 38 U.S.C. § 1111); see 
also 38 C.F.R. § 3.63 (1956) (now 38 C.F.R. § 3.304(b) (2007) 
(implementing regulation).

A preexisting condition will be considered to have been 
aggravated by active military service where there is an 
increase in disability during active service unless there is 
a finding that increase in disability is due to natural 
progress of the disease.  See VR No 1(a), part I, para. 1(d).

In Joyce v. Nicholson, 19 Vet. App. 36, 50 (2005), a case 
involving CUE in a November 1955 RO decision, the Court noted 
that under VR No. 1(a), a preexisting disability that 
increased in severity during service will be considered to 
have been aggravated by service unless "there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease."  (emphasis in the original).  The 
Court held that the standard for rebutting the presumption of 
aggravation found in VR No 1(a), part I, para. 1(d), in 
November 1955 (which was the same as of February 1958) 
required any such "specific finding" of natural progression 
be explicitly made, which the Court believed to be in many 
cases - and in the one before it at the time - a more 
stringent standard than the "clear and unmistakable 
evidence" standard by which to rebut the aggravation prong 
of the presumption of soundness in 1955.

Factual background

A short statement of facts is in order.  As was noted above, 
only evidence which was of record at the time of the February 
1958 decision may be considered with respect to the present 
Board CUE claim.  

The moving party's induction examination was pertinently 
negative for complaint of or treatment for a psychiatric 
disability.

Review of the record reveals that the first 17 months of the 
moving party's military service were largely uneventful.  The 
moving party received no psychiatric treatment for well over 
a year after induction.  The only problems reported during 
this time period was the moving party's chronic restlessness, 
which resulted in his repeatedly missing bed checks.  The 
moving party was court martialed in March 1954 for missing a 
bed check and was fined 40 dollars and sentenced to 30 days 
hard labor. 

While serving in Japan in July 1954, the moving party was 
arrested and charged with the attempted rape of a Japanese 
woman.  Shortly after his arrest, the moving party attempted 
to commit suicide by hanging himself in his jail cell.  The 
moving party underwent psychological testing in November 
1954.  A U.S. Army psychologist concluded that the moving 
party's illness was schizophrenic reaction.  Another clinical 
record shows that the onset of the moving party's 
schizophrenic reaction apparently occurred during his 
adolescence.  Various psychiatric examinations, to include 
the Medical Board Evaluation and the December 1954 Physical 
Evaluation Board show that the moving party's schizophrenic 
reaction was manifested by, among other things, episodes of 
auditory hallucinations for years.

The rape charges against the moving party were eventually 
dropped after an Army Sanity Board determined that the moving 
party was unable to "distinguish right from wrong" and did 
"not possess sufficient mental capacity to understand the 
nature of any proceedings which may be brought against him."  
After an extended period of inpatient psychiatric treatment, 
the moving party was medically discharged with a diagnosis of 
"schizophrenic reaction, paranoid type."

Reports of the December 1954 Army Medical Board and Physical 
Evaluation Board reflect that it was determined that the 
moving party's schizophrenic reaction existed prior to active 
duty and that the pre-existing psychiatric disability was not 
permanently aggravated by service.

An October 1957 VA psychiatric examination report reflects 
that the VA examiner concluded that the moving party 
"obviously has been an inadequate individual throughout life 
and has failed to make an adjustment to the different phases 
of his career . . . [u]ndoubtedly, he is a chronic 
schizophrenic, having difficulty in adjusting himself 
throughout life with episodes of activities displayed in 
response to hostilities and displays of paranoid delusions."  
See report of the October 1957 VA psychiatric examination, 
pages 2-3.

The moving party's claim of entitlement to service connection 
for schizophrenic reaction was denied by the agency of 
original jurisdiction and was duly appealed to the Board.  In 
its February 1958 decision, the Board held that "the 
evidence of record clearly and unmistakably establishes the 
preservice existence of a chronic neuropsychiatric disorder 
and that the symptoms reported during service were due to the 
inherent nature of the schizophrenic reaction of long 
standing and did not reflect increase in disability or 
warrant a finding of aggravation."  The Board also held that 
"it is clearly and unmistakably established that the [moving 
party's] schizophrenic reaction preexisted service and was 
not aggravated thereby."  
See the February 28, 1958 Board decision, page 3.

As was described in the Introduction, in July 2005 the moving 
party's representative filed a motion which sought revision 
of the  February 1958 Board decision on the basis of CUE.  In 
May 2006, the Board denied the claim of CUE in the February 
1958 Board decision.  The moving party appealed to the Court.  
In a June 2008 memorandum decision, the Court vacated the May 
2006 decision and remanded the matter to the Board.  

Analysis

The Court Order

In the June 2008 memorandum decision, the Court held that 
"[t]he Board's discussion of the presumption of soundness 
[in May 2006] was limited to the bare conclusory statement 
that the 1958 Board 'correctly applied the 'clear and 
unmistakable' evidence standard in finding first that [the 
moving party's] neuropsychiatric condition pre-existed 
service."  The Court noted that "absent an analysis of 
whether the evidence of record before the 1958 Board 
supported a finding of preexistence, the Court is unable to 
review the 2006 Board's decision that the presumption of 
soundness was rebutted."  The Court also stated that 
"because the issue of CUE in the 1958 Board's finding that 
[the moving party] had a preexisting condition was not 
properly adjudicated, the Court cannot review the related 
2006 Board finding that the evidence of record in 1958 was 
sufficient to rebut the presumption of aggravation."  See 
June 30, 2008 memorandum decision, page 3.

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.  § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind. 

Discussion

As an initial matter, the moving party has premised his 
presentation, in part, on evidence that was not of record at 
the time of the February 1958 Board decision 
[to include his own testimony at the July 2005 hearing].  
However, only evidence which was of record at the time of the 
February 1958 Board decision may be considered.  See Damrel, 
supra.

At the heart of the Board's February 1958 decision was the 
following two part finding: "it is clearly and unmistakably 
established that the [moving party's] schizophrenic reaction 
preexisted service and was not aggravated thereby."  

The thrust of the moving party's presentation is that the 
February 1958 Board decision was clearly and unmistakably 
erroneous in determining that the moving party's psychiatric 
disability preexisted his military service.  Based on the 
evidence of record at the time of the decision, however, the 
Board's decision was not undebatably erroneous.  The moving 
party's service treatment records are replete with findings 
by medical professionals indicating that the moving party's 
schizophrenic reaction did preexist active service.  Reports 
of the December 1954 Army Medical Board and Physical 
Evaluation Board reflect that it was determined that the 
moving party's schizophrenic reaction existed prior to active 
duty.  Further, the October 1957 VA psychiatric examination 
report reflects that the VA examiner  
believed that the moving party's psychiatric disorder 
preexisted his military service.  Indeed, there was of record 
no competent medical evidence to the contrary.

Based on the medical records before the Board in February 
1958, Board's finding that the statutory presumption of 
soundness on enlistment had been rebutted by clear and 
unmistakable evidence is supported by the evidence.  The 
Board's conclusion is not undebatably erroneous.  

The next matter is whether was CUE in the 1958 Board's 
finding that there was clear and unmistakable evidence that 
the moving party 's preexisting schizophrenic reaction was 
not aggravated during service.  The Board specifically found 
that there was no increase in disability.  Based on the 
evidence of record at the time of the decision, the Board's 
decision was not undebatably erroneous.  

The reports of the Medical Board and Physical Evaluation 
Board show that it was determined by medical professionals 
that the moving party's schizophrenic reaction was not 
aggravated by service.  There is a factual predicate for that 
conclusion.  The moving party's service treatment records 
indicate that the moving party had had auditory 
hallucinations for years.  The Medical Board and Physical 
Evaluation did not merely transcribe the reporting of the 
manifestations of the moving party's psychiatric 
symptomatology but rather supplemented this reporting with 
their own findings.  Moreover, the October 1957 VA examiner 
noted that the moving party had a history of "difficulty in 
adjusting himself throughout life with episodes of activities 
displayed in response to hostilities and displays of paranoid 
delusions."  See report of the October 1957 VA psychiatric 
examination, pages 2-3.  There was of record no competent 
medical evidence to the contrary, i.e., that there was 
permanent aggravation of the preexisting psychiatric 
disability during or due to service.  Therefore, the 1958 
Board's finding that the presumption of aggravation had been 
rebutted by clear and unmistakable evidence is not 
"undebatable."

The moving party's representative argues that there was CUE 
in the February 1958 Board decision because of "the Board's 
failure to adhere to the statutory provision that requires 
the Agency to make an explicit specific finding that the 
classified 'pre-existing psychiatric condition' increase in 
disability was due to its natural progression and not due to 
in-service aggravation."  See July 2005 CUE motion, page 2.  
At the July 2005 hearing, the moving party's representative 
argued that Joyce was applicable to the moving party's CUE 
motion.

The holding in Joyce pertains to CUE claims where there is 
evidence that the preexisting disability underwent an 
increase in disability in service.  
See Joyce, 19 Vet. App. at 50.  Under such circumstances, if 
the claim was being denied, a specific finding had to be made 
that the increase in disability was due to the natural 
progress of the disease.  Here, there the board found that 
there was no increase in disability; thus, the matter of 
natural progress was moot.  Specifically, in its February 
1958 decision the Board held that "the evidence of record 
clearly and unmistakably establishes the preservice existence 
of a chronic neuropsychiatric disorder and that the symptoms 
reported during service were due to the inherent nature of 
the schizophrenic reaction of long standing and did not 
reflect increase in disability or warrant a finding of 
aggravation."  See February 28, 1958 Board decision, page 3 
[emphasis added].   The Board determined that there was not 
an increase in disability and, thus, clear and unmistakable 
evidence of no aggravation in service.  As such, the Board 
did not need to make an explicit specific finding that there 
was natural progression of the disability.


In summary, for the reasons and bases expressed above, the 
Board finds that the February 1958 decision did not contain 
CUE.  The motion is accordingly denied.


ORDER

The motion to revise the Board's February 1958 decision on 
the basis of clear and unmistakable error is denied.



                       
____________________________________________
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



